NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10279
                                                     17-10280
                Plaintiff-Appellee,
                                                D.C. Nos. 2:17-cr-00506-SPL
 v.                                                       2:14-cr-01014-SPL

JAVIER REYES-RAMIREZ, a.k.a. Jose               MEMORANDUM*
Sergio Reyes-Mejorano,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Javier Reyes-Ramirez appeals his guilty-plea

conviction and 41-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and consecutive 19-month

sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Reyes-Ramirez’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Reyes-Ramirez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Reyes-Ramirez waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                          17-10279 & 17-10280